Title: From Thomas Jefferson to Albert Gallatin, 7 December 1804
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr  Gallatin 
                     
                     
                  
                  Rob. C. Nicholas ought certainly to be required to go to Fort Stoddart and sign the certificates.   the Collectorship of Yeocomico seems to lie between Plummer & Tapscott in my judgment. in yours it is Tapscott & McKinney. let McKinney be the man therefore. I should have thought of Plummer as giving more respectability to the office, & an old public servt. but only on the condition of his removing to the place, which it is not probable he would do. I will set down Tapscott therefore to go in with the first nominations, if you will send me his designation. 
                  R. C. Nicholas’s letter is from Lexington Kentucky.
                  
                     
                  
                  Dec. 7. 04.
               